COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-08-198-CV
 
ROSEMARY SMITH, BRADY
SMITH,                                     APPELLANTS
AND DONNA HUBBARD, INDIVIDUALLY 
AND AS PERSONAL REPRESENTATIVE 
OF THE HEIRS AND ESTATE OF DORMAN 
MITH, DECEASED
 
                                                   V.
 
BONDEX INTERNATIONAL,
INC., RPM, INC.                             
APPELLEES
AND KELLY‑MOORE PAINT COMPANY, INC.
                                               ----------
           FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                    MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




We have
considered the AJoint Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal of
appellants Rosemary Smith, Brady Smith, and Donna Hubbard, Individually and as
Personal Representative of the Heirs and Estate of Dorman Smith, Deceased as
against appellees Bondex International, Inc. and RPM, Inc.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).  This case shall hereafter be
styled ARosemary
Smith, Brady Smith, and Donna Hubbard, Individually and as Personal
Representative of the Heirs and Estate of Dorman Smith, Deceased v. Kelly‑Moore
Paint Company, Inc.@
Costs of
this appeal shall be paid by the party incurring the same, for which let
execution issue.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, MCCOY, and MEIER, JJ.
 
DELIVERED: 
July 30, 2009




[1]See Tex. R. App. P. 47.4.